DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 88-91, 94, 108, 114-117 and 119-121 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman ‘107 in view of Lubrina.

	There is disclosed in Chapman a temperature monitoring system, comprising: a temperature sensing device 420 in wireless communication with a control unit 430, the control unit comprising: a display 436, a processor 438, a memory 439; a wireless controller 434, and a user interface 440; the control unit being adapted and configured to: i) receive, 
	In regards to claims 89 and 90, all sensed data is stored in the memory, including amount of time between current time and estimated finish time (remaining cook time), and a user is alerted at a predetermined amount of time before the estimated finished time is reached by viewing an ongoing display of that time.
	Lubrina discloses, in a cooking device, a temperature monitoring system comprising a control unit 8 including a display 9, a processor and memory (col. 4, lns. 9-20) and a touch screen user interface 26, 28, 30, 32, the control unit being in communication with a temperature sensing device 6 for 
	It would have been obvious to one skilled in the art to substitute the user interface and display of Chapman with the user interface and display arrangements taught in Lubrina, in order to allow entry and presentation of additional food product information which could improve the cooking process of the food product.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 93, 96 and 118 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman ‘107 in view of Lubrina as applied to claims above, and further in view of Elkins.
	Elkins discloses that it is old and well known to make use of a smartphone (para. 0024, ln. 27) and Bluetooth technology (para. 0063) as 
	It would have been obvious to one skilled in the art to modify the control unit and wireless communication of Chapman, as modified by Lubrina, with the smartphone and Bluetooth technology disclosed in Elkins, in order to provide a further function to the control unit (placing calls) and improve the wireless transmission capabilities between the control unit and sensing device.
Allowable Subject Matter
Claims 109-113 and 122-126 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761